DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter

Claims 1-3, 5-10, 12-20 are allowable as amended by the applicant on 07/21/2022.
The following is an examiner’s statement of reasons for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Regarding claim 1, the prior art discloses most of the claimed invention; however, the prior art does not disclose “an article of footwear comprising: an upper having a width and including a footbed; and a sole attached to the upper and including a heel portion, a lateral side and a medial side, said sole including a midsole having an upper surface and a lower surface, wherein said midsole includes a midsole sidewall with a medial end on the medial side of said sole and a lateral end on said lateral side of said sole, said midsole defining a recessed area and said upper surface of said midsole extending across the width of the upper, wherein said footbed is on said upper surface of said midsole, said sole forming a shell having a sidewall that extends from the lateral side around the heel portion to the medial side, said sidewall extending along the upper to a point above a top surface of the footbed, said sole including an outsole seated in said recessed area and attached to said midsole, said outsole having an outsole sidewall with a medial end on the medial side of said sole and a lateral end on said lateral side of said sole, wherein the medial ends of said outsole sidewall and said midsole sidewall are adjacent to each other and the lateral ends of said outsole sidewall and said midsole sidewall are adjacent to each other to form said sidewall of said shell.”

Regarding claim 8, the prior art discloses most of the claimed invention; however, the prior art does not disclose “an article of footwear comprising: an upper having a width and including a footbed; and a sole attached to the upper and including a heel portion, a lateral side and a medial side, said sole including a midsole having a midsole sidewall with a medial end on the medial side of said sole and a lateral end on said lateral side of said sole, an upper surface and a lower surface, said midsole including a recessed area and said upper surface extending across the width of the upper, wherein said footbed is on said upper surface of said sole, said sole forming a shell having a sidewall, said sidewall extending along the upper to a point above a top surface of the footbed, said sole including an outsole seated in said recessed area and attached to said midsole, said outsole having an outsole sidewall with a medial end on the medial side of said sole and a lateral end on said lateral side of said sole, wherein said outsole sidewall forms a portion of said sidewall of said shell, wherein the medial ends of said outsole sidewall and said midsole sidewall are adjacent to each other and the lateral ends of said outsole sidewall and said midsole sidewall are adjacent to each other to form said sidewall of said shell, and said sole including a first portion having a first hardness and a second portion having a second hardness, wherein said first hardness is different from said second hardness, and wherein said first portion extends along the lateral side about the heel portion and along at least part of the medial side.”

Regarding claim 16, the prior art discloses most of the claimed invention; however, the prior art does not disclose “an article of footwear comprising: an upper; and a sole attached to the upper and including a heel portion, a lateral side and a medial side, said sole including a midsole having a midsole sidewall with a medial end on the medial side of said sole and a lateral end on said lateral side of said sole, said midsole sidewall extending from the lateral side around the heel portion to the medial side, said midsole including a recessed area, said sole including an outsole seated in said recessed area and attached to said midsole, said outsole having an outsole sidewall with a medial end on the medial side of said sole and a lateral end on said lateral side of said sole, wherein the medial ends of said outsole sidewall and said midsole sidewall are adjacent to each other and the lateral ends of said outsole sidewall and said midsole sidewall are adjacent to each other to form a continuous sidewall of the sole.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY K TRIEU whose telephone number is (571)270-3495. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Timothy K Trieu/Primary Examiner, Art Unit 3732